Citation Nr: 1726467	
Decision Date: 07/11/17    Archive Date: 07/20/17

DOCKET NO.  12-30 619A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability.

2.  Entitlement to service connection for a right knee disability.

3.  Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse



ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from April 2, to April 30, 1982.  

This case originally came before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

The scope of a mental health disability claim includes any mental disability which may reasonably be encompassed by the claimant's description of the claim, the reported symptoms, and any other pertinent information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, while the Veteran claimed entitlement to service connection for a personality disorder in his February 2010 claim, the issue on appeal encompasses a psychiatric disorder however diagnosed.

In February 2016, a Board hearing was held at the RO before the undersigned.  
The Board remanded the case for additional development in April 2016.

The issues of entitlement to service connection for a right knee and psychiatric disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's low back disability, multilevel degenerative disc disease of the lumbar spine, did not manifest during his 28 days of active service nor did his lumbar spine multilevel degenerative disc disease manifest within one year of his discharge from active service.

2.  The Veteran's multilevel degenerative disc disease of the lumbar spine was not caused or aggravated by a disease or injury in active service.


CONCLUSIONS OF LAW

The criteria for entitlement to service connection for a low back disability have not been met.  38 U.S.C.A. §§ 101, 106, 1101, 1110, 5102, 5103, 5103A, and 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In adjudicating a claim, the Board determines whether (1) the weight of the evidence supports the claim or, (2) whether the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim.  The Veteran prevails in either event.  However, if the weight of the evidence is against the Veteran's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


I. Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A and 38 C.F.R. § 3.159.  VA provided notice in letters sent to the Veteran in February, and July 2010.

Next, VA has a duty to assist the claimant in the development of the claim.  This duty includes assisting the claimant in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO has obtained service medical treatment records and service personnel records.  In addition, VA afforded the Veteran a relevant examination, and obtained relevant opinions in May 2016.  The resulting opinions described the Veteran's right knee and low back pathology, took into consideration the relevant history, and provided an adequate rationale for the conclusions reached.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  

A remand from the Board or from the United States Court of Appeals for Veterans Claims (Court) confers upon a veteran the right to substantial, but not strict, compliance with that order.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  In this case, pursuant to the Board remand, VA asked the Veteran to provide information about his private treatment, but no response was provided by the Veteran.  VA searched for VA treatment records but none were found to exist.  VA also obtained the Veteran's service personnel records.  The Board notes that the Veteran's Navy personnel records associated with the record in April 2016 are in parts illegible.  The Board also notes that "Best Copy" stamps precede the electronic copies of the records, indicating that these were the best copies of these documents available for scanning.  However, the bulk of the records relate to the enlistment documents and none of the records appear to relate to the right knee or the low back.  Finally, the Veteran was afforded a VA examination.  Therefore, substantial compliance has been achieved.

II. Merits 

Service connection will be granted for a disability resulting from disease or injury incurred in active service and for in-service aggravation of a preexisting injury or disease.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

Next, service connection may be presumed if various specified conditions are manifested to a compensable degree within a year of a veteran's discharge from service provided that the Veteran had 90 days of wartime service or peacetime service after 1947.  38 C.F.R. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Arthritis is a listed condition.

The Veteran has been diagnosed with multilevel degenerative disc disease (DDD) of the lumbar spine.  These diagnoses were rendered in the May 2016 VA examination report, and this is uncontradicted in the evidence of record.  The critical questions in this case are whether the Veteran's low back disability is linked to a disease or injury during his 28 days of active military service.  

The Veteran's service medical records contain no suggestion of symptoms or clinical findings indicative of any low back problems and the Veteran has acknowledged that he did not seek treatment.  The Board notes that the service treatment records do not include a service separation examination report and the Veteran has indicated that he did not undergo such examination.

At his hearing the Veteran testified that he injured his knee and back while performing physical training.  Another soldier almost hit him when turning around and this caused the Veteran to slip and fall.  He reported no in-service treatment and post service treatment on only in 1990.  

The report of the VA examination conducted in May 2016 reflects that the Veteran stated that he had fallen down in service during physical training when he was almost hit in the face with a gun.  He reported the onset of low back pain in 1985, and having persistent low back pain.  He denied ever having received any injections, physical therapy or back surgery.  There was no medical evidence of record reflecting a diagnosis of lumbar spine disability within one year of the Veteran's discharge from service.  Nor was there any medical evidence of record indicating any ongoing treatment since the Veteran's discharge from service for the low back condition.  Nor does the record contain evidence of any treatment for the right knee condition prior to 1990, when the Veteran underwent surgery on his right knee.  

While there is competent evidence of a current right knee disability and an injury in service; there is no evidence linking the back disability to the in-service injury.  Some of the Veteran's hearing testimony could be read as reporting back pain within the year after service; but there is no competent evidence linking this pain to the in-service injury.  The Veteran provided a clearer history at the VA examination and this showed the onset of back pain several years after service.  

The presumption of service connection is not warranted for the Veteran's low back DDD; because he did not have 90 days of service and there was no showing of arthritis within the year after service.  Cf. 38 U.S.C.A. § 1112.  

While the Veteran's representative argues that the May 2016 VA opinion is inadequate because it was provided by a nurse practitioner, the Court has held nurse practitioners are capable of providing "competent medical evidence" under 38 C.F.R. § 3.159(a)(1).  Cox v. Nicolson, 20 Vet. App. 563, 569 (2007) (explaining that a nurse practitioner has medical education and training and therefore "fits squarely into the requirement of 38 C.F.R. § 3.159(a)(1) as one competent to provide diagnoses, statements and opinions").  Therefore, an opinion cannot be deemed inadequate solely on that basis.  Furthermore, it is presumed that VA has properly chosen a person who is qualified to provide a medical opinion in a particular case.  Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed. Cir. 2011).  Viewed correctly, the presumption is not about the person or a job title; it is about the process.  Parks v. Shinseki, 716 F.3d 581, 585 (Fed. Cir. 2013).  Even though the law presumes the VA has selected a qualified person, the presumption is rebuttable.  Bastien v. Shinseki, 599 F.3d 1301, 1307 (Fed. Cir. 2010).  A claimant challenging the qualifications of a VA-selected examiner must set forth specific reasons why the expert is not qualified to give a competent opinion.  Id.  In the absence of clear evidence to the contrary, VA medical examiners are presumed competent.  Sickels, 643 F.3d at 1366.  As there is no additional challenge to the qualifications of the May 2016 examiner or any clear evidence to the contrary, the Board finds the May 2016 examiner was qualified to provide a nexus opinion regarding the Veteran's right knee and low back claims.  

Under 38 C.F.R. § 3.310(a), service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  However, the Veteran is not service-connected for any condition and therefore the theory of secondary service connection is not for application in this case.

While the Veteran has contended that the back disability is related to the in-service injury; he lacks the medical expertise needed to link an in-service injury to a back disability that became symptomatic years after service.  38 C.F.R. § 3.159(a) (2016),

Absent evidence of a nexus between the current low back disability and service, the evidence is against the claim.  Reasonable doubt does not arise and the claim for service connection for the current low back disability, lumbar spine DDD is denied.  


ORDER

Service connection for a low back disability is denied.


REMAND

As noted above the VA examiner provided negative nexus opinions regarding the knee and back on the basis of the absence of corroborating evidence of the Veteran's reports.  The Courts have repeatedly held that there is no requirement for corroborating evidence of a Veteran's competent reports.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  A medical opinion that fails to consider competent lay reports is inadequate.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).

VA regulations provide that where "if the report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes." 38 C.F.R. § 4.2 (2016).  Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination.'"  Goss v. Brown, 9 Vet. App 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).  

The United States Court of Appeals for Veterans Claims (Court) has held that a remand by the Court or the Board confers on a veteran or other claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  In April 2016, the Board remanded the Veteran's claim of entitlement to service connection for a psychiatric disorder for additional development.  That development was to include a VA examination if the service records indicated an acquired psychiatric disorder.

A March 2016 report from a private physician at a psychiatric treatment facility included a diagnosis of panic disorder.  The examining physician stated that the Veteran's panic disorder symptoms included anxiety attacks, sweating, palpitations, a feeling of choking, nausea and dizziness.  A service dental record, dated April 8, 1982, indicates that the Veteran was noted to experience periodic dizziness when standing at attention.  Service personnel records obtained pursuant to the Board remand instructions include an April 1982 Naval Aptitude Board Report which states that the Veteran claimed that he could not cope with the "yelling" and stress of recruit training.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Based on symptomatology in service similar to the current panic disorder symptoms, a VA psychiatric examination should have been conducted.  

In addition, while the Veteran testified during his February 2016 hearing that he was not being treated for any psychiatric disorder, he reported psychiatric treatment and medication in a written statement submitted in August 2016.  However, the AOJ did not seek to identify or obtain the associated records.  VA is, therefore, on notice of records that may be probative to the claim and has a duty to obtain them.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Therefore, to ensure that VA has met its duty to assist in developing the facts pertinent to the claim on appeal and to afford full procedural due process, the case is REMANDED for the following: 

1.  Ask the Veteran to provide the names and addresses of all mental health care providers (private, VA, or other government) who have treated him for any psychiatric disorder.  In particular, obtain records from the private provider identified in the VA Form 21-0960P-2 submitted in April 2016.  After securing the necessary releases, obtain all such records. 

2.  If attempts to obtain records are unsuccessful, the Veteran and his representative must be informed of the negative results, the attempts made to obtain the records and what further actions will be taken; and be given opportunity to provide the records himself.

3.  Afford the Veteran an examination by a physician to determine whether his current right knee disability is the result of his reported in-service injuries.

The examiner should review the claims folder and note the Veteran's reports.

The examiner should specifically discuss whether the Veteran's reports of symptoms in service and since are sufficient with other evidence of record to link current right knee disability to the injury in service.  If sufficient, the examiner should state whether there is any medical reason for rejecting the Veteran's reports.  The absence of supporting clinical records is an insufficient reason, by itself, for rejecting the Veteran's reports, unless the existence of such records would be medically expected.

4.  Schedule the Veteran for a VA psychiatric examination to determine whether any current psychiatric disorder is related to service.  The claims file must be reviewed by the psychiatrist.  A complete history of the claimed disorder(s) must be obtained from the Veteran.  All indicated tests and studies must be accomplished and all clinical findings reported in detail.  

The examiner should address the following questions:

(a) Does the Veteran have a current psychiatric disorder (one present at any time since February 2010)?  If so, what is the diagnosis?  What was the approximate onset date?  Was the Veteran's current psychiatric disorder manifested within one year of his discharge from active military service (April 1982)?  

(b) Is it at least as likely as not (i.e., to at least a 50-50 degree of probability) that any current psychiatric disorder is related to the Veteran's complaints of dizziness, inability to deal with yelling and inability to cope with the stress of recruit training between April 2, 1982 and April 30, 1982?  

The examiner must specifically discuss whether the Veteran's reports of inservice difficulties and ongoing symptoms are sufficient with the other evidence of record to link a current psychiatric disorder to service.  The examiner must provide reasons for the opinions, to include a discussion of the Veteran's in-service behavior.

4.  If any benefits sought on appeal remains denied, issue a supplemental statement of the case (SSOC).  Then return the case to the Board, if otherwise in order. 

The Veteran is advised that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified. 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Mark Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


